DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Certified copies of priority application TW104217937 is provided in prior continuation application 14970696.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2019 is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Hirata et al. (20060158748 A1) in view of Compton et al. (7445362 B2).

Regarding claim 1, Hirata et al. discloses (see Fig. 1 and fig. 2)  a plastic barrel (1, see paragraph [0054]), which is for holding at least one lens element (2-4, lenses), comprising: 
an object-end portion (surface 10a is facing object side), comprising: 
	an object-end hole (25, see paragraph [0060]); 
an image-end portion opening from opposite side of the side from the 53 and 31 surface) ; 
an inner tube portion (form by inner circumference surface continuous from the object side end to the image side end formed by  surfaces 26-27-28) connecting the object-end portion and the image-end portion, and comprising: 
a plurality of inclined surfaces (circumference surfaces connecting surface 26-27 and 27-28 and 28 and image side inner surface), wherein each of the inclined surfaces has an angle with a central axis (4a) of the plastic barrel (as illustrated in Fig. 2); and 
Hirata et al. does not teach a plurality of protrusions disposed on the object-end portion, wherein the protrusions are regularly arranged around the object-end hole of the plastic barrel, each of the protrusions is strip-shaped and extends away from the object-end hole, and each of the protrusions does not have contact with the at least one lens element;
 wherein the protrusions and the plastic barrel are formed integrally, and a number of the protrusions is greater than or equal to 80, and smaller than or equal to 800.
Compton et al. discloses (see Fig. 1-8) luminaire having annular TIR reflecting prism forming  a plurality of protrusions disposed on the object-end portion (see Fig. 6, element 72), wherein the protrusions are regularly arranged around the object-end hole of the plastic barrel (stripe shape 72 are regularly formed around angled circumference surface) , each of the protrusions is strip-shaped and extends away from the object-end hole (each protrusion 72 extending toward object), and each of the protrusions does not have contact with the at least one lens element; and the protrusions and the plastic barrel are formed integrally (as illustrated in Figs. 7-8 plurality of protrusions 86 and 20 are formed integrally with surface of 28 and 12)
Hirata et al. in view of Compton et al. do not teach  a number of the protrusions is greater than or equal to 80, and smaller than or equal to 800 (Column 6, line 45-67 discloses plurality of segment 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide number of stripe-shaped protrusion within the range of 80-800 for the purpose of even illumination since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Regarding claim 2-3, Hirata et al. in view of Compton et al. discloses (see Fig. 1 and fig. 2)  the plastic barrel as in claim 1 except the protrusion having width w and height h satisfying following condition: 
.01mm<W<0.05mm and .01mm < h<.06mm.
Compton et al. illustrates the width and height of the protrusion 72, 86 and 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide stripes having width between .01mm-.05mm and height between .01 mm to .06 mm for the purpose of uniform illumination, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 4, Hirata et al. further discloses (see Fig. 2)  the inner tube portion comprises: a plurality of parallel surfaces parallel to the central axis of the plastic barrel (surfaces 29-31 or 26-28), wherein a number of the parallel surfaces is at least six.

Regarding claim 5,  Hirata et al. further discloses an outer diameter of the object-end portion (outer diameter surrounding flange area at 25) is smaller than an outer diameter of the image-end portion (outer diameter at the portion pointed by  numeral 1).

Regarding claim 6,  Hirata et al. further discloses (see Fig.1- 2)  at least two gate traces symmetrically disposed around the central axis of the plastic barrel (see paragraph [0019]-paragraph [0021])..

Regarding claim 7,  Hirata et al. further discloses (see Figs. 1-2)  the plastic barrel of claim 1 (1); and an optical lens assembly ( lenses 2-4 and spacers 5a-5b) disposed in the plastic barrel (1) and comprising a plurality of lens elements (2-4).

Regarding claim 8,  Hirata et al. further discloses (see Figs. 1-2) the object-end hole is an aperture stop of the optical lens assembly (as illustrated in Fig. 1 object end through hole 25 forms an aperture stop to the lenses 2-4).

Regarding claim 9,  Hirata et al. further discloses (see Figs. 1-2) An electronic device (camera), comprising: the lens module of claim 7 (see fig. 1 and paragraph [0084])..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        December 12, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872